Case 7:16-cr-00785-VB Document 93

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, ~
V.
JULIEN RENE,
Defendant.
ennnnneecnccnenees nneX

 

 

Filed 06/14/21 Page1of1

ie
ii
at

opt

16 CR 785-4 (VB)

ORDER

A status conference in this VOSR matter is scheduled for July 29, 2021 at 11:00 a.m.

Because of the current public health emergency, the Court will conduct this conference

by telephone conference call, provided that the defendant waives his right to be physically

present and consents to appear by telephone after consultation with counsel.

Accordingly, it is HEREBY ORDERED that:

1, By July 22, 2021, defense counsel shall advise the Court in writing as to whether

his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled conference, all counsel and the defendant shall attend

by calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: June 14, 2021
White Plains, NY

SO ORDERED:

Vu

 

Vincent L. Briccetti
United States District Judge
